UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
In re: Chapter 11
Scorpion Fitness, Inc. et al., Case No. 19-11231-MEW
Debtors. Jointly Administered
X

 

DECLARATION OF JOHN SHAMS IN OPPOSITION TO
LANDLORD’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

John Shams declares the following under penalties of perjury pursuant to 28
US.C. §1746:

1. I am the president and majority equity holder of Scorpion Fitness, Inc.
(“Fitness”) and Scorpion Club Ventures LLC (“Club Ventures”) (collectively the “Debtors”). I
respectfully submit this Declaration in opposition of the motion (ECF #21) (the “Motion”) filed
by 220 Fifth Realty LLC (the “Landlord”) as the successor to Dino & Sons Realty Corp. LLC
(“Dino”) seeking relief from the automatic stay pursuant to 11 U.S.C. §362(d). I have personal
knowledge of all of the facts and circumstances set forth below.

2. The Debtors are both tenants under a lease dated December 19, 2014 (the
“Lease”), for ground floor, mezzanine, and basement premises at 220 Fifth Avenue, New York,
NY (the “Premises”), where the Debtors intend to operate an upscale boutique gym facility.

3. Despite several postponements, the Debtors were prepared to open for
business in March of 2019, only to suffer through a new round of delays caused by a frozen pipe
burst incident on February 1, 2019 from a floor outside of the subject Premises.

4, The Debtors operate a high-end boutique gym and have invested
approximately $1.5 million improving the subject Premises, and over $2.5 million in the design

and buildout of its new facility, a 7000 square feet luxury boutique gym on Fifth Avenue in
Flatiron district of New York. The Debtors filed Chapter 11 to protect their most valuable asset,
the Lease, which is critical for a successful reorganization. Annexed hereto as Exhibit “A” are
recent photos of Debtors’ substantial leasehold improvements.

5. The Debtors procured a top tier branding agency, Ready 366, to develop
their brand, and have attracted a top-level talent, including the the former chief marketing
officer of Equinox and Pepsico as the Debtors’ senior marketing advisor, and also a shareholder.

6. The Landlord served Debtors with two notices to cure, alleging non-
monetary default allegations, which forced Debtors to seek Yellowstone Injunctions in order to

toll the cure period and preserve their valuable leasehold.

7. Since the Lift Stay Motion centers on the prior default notices, it is
important to place these notices in their proper context, to assuage the Court that the Debtors
have honored their obligations, and that the efforts by the Landlord to sully those efforts should
be rejected. The Debtors only sought Yellowstone Injunctions to toll potential cure periods and

preserve their valuable leasehold while the Debtors challenge the validity of the underlying

allegations.

8. The Debtors have the financial means to open for business and to
successfully reorganize. Thus, the Landlord’s motion to lift the automatic stay in order to
terminate Debtor’s lease would sabotage Debtor’s ability to reorganize.

LANDLORD VIOLATIONS UNDER THE LEASE

9. The Debtors entered into the Lease with the 220 Fifth Realty LLC’s,

predecessor (insofar as an invalid business entity can be said to have a predecessor ), Dino &

Sons Realty Corp., for the operation of a high-end gymnasium at the Premises.
10. The Lease was executed on December 22, 2014 by Dino & Sons Realty
Corp and Scorpion Club Ventures LLC and Scorpion Fitness Inc. for a term of 15 years and 7
months for the buildout of an exclusive fitness club.

11. Because the Debtors’ Lease was a new commercial tenancy, it required the
build-out of the Premises, and the assignment of work was shared by the Landlord (“Landlord
Work”) and by the Debtors (“Tenant Work”). Because of the glaring deficiencies of the subject
Premises at the time, it was agreed that Debtors’ obligations to pay base rent were triggered
upon substantial performance of Landlord’s Work.

12. On September 2016, the Debtors commenced the Tenant’s Work,
anticipating that Dino would complete Landlord’s Work by the time the Tenant’s Work was
completed.

13. | However, Dino never performed most of Landlord’s Work, and thus the
Debtors’ obligations to pay base rent under the Lease have never been triggered.

14. Between November 2015 until March 2017, the Debtors sent Dino
numerous formal notices and letters, informing Dino of its failure to perform Landlord’s Work
and deliver possession of the Premises. However, nearly all of the notices were ignored.

15. Dino also failed to make timely payments from the Work Allowance
created to fund the Tenant’s Work, causing Debtors to lose their first general contractor, PCCM,
who walked off of the job and filed a mechanic’s lien for approximately $190,000 at or about
February 7, 2016, which Debtors later vacated.

16. At or about March 15, 2017, 220 Fifth Realty LLC became the successor

Landlord to Debtors (“Landlord’).
17. The Debtors sent numerous notices to the Landlord about Landlord’s
defaults demanding that Landlord’s Work be completed and that delivery of possession of the
premise be done. Up until that time, the Debtors had never received a default notice by Dino or
the Landlord.

18. The parties entered into a Modification at or about June 30%, 2017
pursuant to which the Landlord promised to complete the remainder of Landlord Work, so as
allow Debtors to open by the end of that year.

19. | The Debtors hoped the underlying issues involving Dino’s failures in
performing Landlord’s Work would be solved through the Modification. However, the
Modification was illusionary, since most of the remaining Landlord Work was never done by the
new Landlord.

20. To make matters worse, on July 20", 2017, shortly after Debtors and
Landlord entered executed the Modification agreement, Debtor’s second contractor, Ancor,
walked off of the job after discovering that the ACP-5 that Dino had provided misrepresented the
level of asbestos at the Premises, thus adding more delays to the project.

FIRST YELLOWSTONE INJUCTION
21. On May 29, 2018, the Landlord issued a certain “Notice of Default”,

purporting to complain that Debtors were obliged to recharge the security deposit that the
Landlord had raided by reason of Debtors’ alleged failure to pay base rent, in spite of the fact
that Landiord had not done its work to make the Premises usable, and never triggered the
Debtors’ obligation to pay base rent. Since the Debtor was not obliged to pay base rent until the
Premises was delivered in the condition as required in the lease, the Landlord improperly
absconded with the Debtors’ security deposit, and the Debtors were under no obligation to

recharge it. Rather, it was the Landlord’s obligation to restore the funds it defalcated.
22. To protect themselves and the Lease, on or about June 18, 2018, the
Debtors commenced an action in the Supreme Court of the State New York, New York County
(the “State Court”), entitled: Scorpion Fitness, Inc. and Scorpion Club Ventures, LLC v. 220
Fifth Realty LLC, Index No. 653035/2018, seeking a so-called “Yellowstone Injunction” barring
the Landlord from pursuing the alleged defaults while the parties litigated their disputes.

23. On August 15, 2018 Hon. Justice Ramos granted a Yellowstone TRO,
however, the counsel representing Debtors in that case abruptly filed an Order to Show Cause on
August 17th, 2019 to be relieved as counsel alleging Debtors had not paid their bill in the amount
of $3,314.26 despite that Debtors had paid its counsel over $65,000.00 up until that point to deal
with Landlord’s December 20, 2017 “Notice of Intent.”

24. Although the hearing on August 20", 2018 was related to counsel’s
motion to be relieved, the focus of discussion was on instead on the Landlord’s Work. At the
hearing, the Debtors’ CEO, Mr. John Shams, presented material information that its counsel
never had an opportunity to present before, which showed the Landlord was still performing
ongoing sidewalk work in connection the leaks entering the vault region of the Premises.

25. Regardless, the Debtors were prepared to comply with the Yellowstone
order requiring them to deposit $123,907.83 into escrow by the end of that day and had, in fact,
emailed Landlord’s counsel the previous day to obtain their bank wire transfer information in
order to wire them the funds. After further analysis, Justice Ramos issued a stay of proceedings
on his Yellowstone TRO order prior to the Debtors’ deadline to deposit funds into escrow in
light of the additional information about Landlord’s failures and Debtor’s counsel motion to

withdraw.
26. On September 12, 2018, at the second hearing pursuant to counsel’s
OTSC, Justice Ramos conditioned the lifting of the stay on the first Yellowstone TRO on
Debtor’s counsel’s delivery of Debtors file to a representative of the Debtors.

Court: The motion to withdraw as counsel is granted, only on the

condition that the entire file be turned over to a representative of Scorpion

Fitness otherwise you’ re still in the case...

Court: The stay continue until this is resolved. The stay continues.

27. To date, Debtors have not received the file from their former counsel nor
has the Landlord filed any motions to lift the stay on the first Yellowstone TRO order. A copy of
the September 12, 2018 order, notice of court’s entry on September 12" order, and the Court’s

transcript on September 12, 2018 are collectively annexed hereto as Exhibit “B”.

 

SECOND YELLOWSTONE INJUNCTION
28. On November 1, 2018, the Landlord served the Debtors with a
“Supplemental Notice of Default” alleging a series of invalid and frivolous non-monetary default
allegations, most of which are related to the adjacent tenant’s fire exit which is illegally located

inside Debtor’s exclusive space.

29. In the notice, the Landlord alleges that the Debtors took down a two-hour
fire wall in spite of the fact that the wall did not exist in Debtors’ space when Debtors signed the
Lease, as confirmed in a photograph of the space in early 2016. The photograph clearly shows
Debtors received an open layout with no separating fire walls in the cellar. As a result, the
Debtors’ entire ground floor entry and portion of the cellar was never demised and was retained

by the Landlord as a building common area.
30. To make matters worse, the Landlord alleges that the Debtors barricaded a
fire exit door that is not even depicted in Debtors’ Lease, and whose continued presence is a
violation of Debtors’ right to quiet enjoyment and exclusive use of the Premises. The Landlord
was responsible for removing the door after the Debtors signed the lease. However, the Landlord
is trying to wash its hands clean and relieve itself of its obligations to cure its own defaults by
alleging that the Debtors are in default for barricading the door, removing a non-existent fire
wall, and causing related violations.

31. Furthermore, in compliance with their obligations to perform Tenant’s
Work, the Debtors have invested over $500,000 renovating the ground floor and portion of the
lower level for its exclusive use, however the region continues to remain as building common
area despite that the Debtors designed and installed new glass railings, hand rails and new stair
treads and risers, high end stone flooring, and custom lighting fixtures. Most of the Debtors’ new
HVAC equipment is also located in this region, however because of delays, the Debtors have
not been able to start the system yet.

32. Both the Lease and the Modification require that Landlord must deliver an
“exclusive” and “private “elevator. However, the elevator is non-exclusive because it is located
inside of the illegal fire exit/building common area. As a result, the Debtors’ elevator can be
accessed by anyone by way of the illegal Fire Exit Door which illegally swings into the Debtors’
Premises so that outsiders can enter from the rest of the building. Therefore ,allegations that the
Debtors blocked this exit door and failed to comply with the second Yellowstone order are

incorrect, although the entire situation can easily be remedied by the Landlord.
33. To date, the improper access to the Premises through the fire door remains
unresolved, and the elevator has no electricity, no interior panels, is not ADA compliant, nor in
any condition to pass an elevator inspection until the Landlord or somebody performs this work.
In fact, an elevator report obtained by the Debtors, recommends that the seventeen-year old
elevator should be replaced given how poorly it has been maintained. A copy of the report is
annexed hereto as Exhibit “C”. According to the Lease, the base rent continues to abate until
Landlord has performed this work.

34. Both Yellowstone cases were initially heard by Hon. Justice Ramos who
retired on January 1, 2018. A review of the Court’s transcript on November 27", 2018 shows
that Debtors had won the Court’s favor in both Yellowstone cases prior to Justice Ramos’s
retirement. However, the Debtors’ situation changed substantially on February 4, 2019 after
Debtors’ second counsel failed to apprise the new judge, Hon Andrew Borrok, prior to entering
his decision, that the trigger of base rent was conditioned on Landlord’s performance of
Landlord’s Work; that there were, in fact, no known mechanic’s liens at the time, which the
Debtors were ordered to vacate; and that the purported Fire Exit Door which Debtors were
allegedly barricading and ordered to clear, was illegal and should not even exist

35. | While the purpose of the Yellowstone Injunction is to preserve the
tenant’s valuable leasehold and the status quo, obligating the Debtors to litigate a series of
contrived, nonmonetary default allegations after posting an extraordinary financial undertaking
proportional to the alleged rental arrears would have severely prejudiced Debtors’ since their
obligations to pay base rent has yet to be triggered. In agreement with Justice Ramos, the
Debtors contend that the Landlord’s egregious conduct is a tactic to “squeeze” the Debtors in an

effort to recapture their valuable under-market leasehold after the Debtors enormous investment
to improving the premises and just prior to opening for business. In fact, the Debtors learned
that in mid 2018, the Landlord was actively marketing the Debtors’ space with the adjacent
tenant, Beerco. which filed for Chapter 11 earlier that year. A copy of the listing is attached
hereto as Exhibit “D”.
WHY LANDLORD IS NOT ENTITLED TO BASE RENT

36. Under the Lease and the Modification, it was agreed that the Debtors’ rent
obligations would not commence until the Landlord performed its work. However, the issues
surrounding the landlord’s failure to provide a space “sufficiently completed” and “ready for
occupancy,” means that the base rent continues to abate up and until the Landlord properly
completes its construction in accordance with the explicit provisions of the Lease. Thus, the base
rent has, and continues to abate until the space is constructed and delivered to the Debtors per the
Lease, i.e., without the presence of any water leaks, an operable code, compliant private elevator,
fire stopping, and all asbestos abated.

37. In light of these issues, the Debtors have modified their architectural plans
in order to deal with the issue, and up until just a few months ago, the Landlord was emailing
the Debtors asking to grant them access in order to contain the water leaks entering the sprinkler
room inside Debtor’s space. Debtors took a video of water infiltration June 13, 2019.

| 38. Furthermore, the effects of the water leaks and the delay in starting the
HVAC system has led to a mold problem in certain regions of the premise and have caused
damage to the Debtor’s leasehold improvements, which added more delays in Debtors opening.

This has also contributed to delays which Debtors are in the process of remediating.
39. The Landlord contends the Debtors agreed to a “Commencement Date” in

the Modification, but a closer examination of the Lease shows that the Commencement Date is
defines as the commencement of the “Term” of the Lease and should not be confused with a rent
commencement date. Justice Ramos himself stated that a “ rent commencement date is yet to be
found.” Paragraph 41B states in relative part “all of Tenant’s monetary obligations (including
but limited to Tenant’s obligations to pay for electricity) other than the obligation to pay rent
shall start as of the Commencement Date.” (Emphasis supplied).

40. Furthermore, Paragraph 23 of the Lease states in relevant part:

if the owner is unable to give possession of the demised premises on the

date of the commencement of the term hereof because such building has

not been sufficiently completed to make demised premises ready for

occupancy.....or for any other reason....but the rent payable hereunder

shall be abated (provided Tenant is not responsible for the inability to

obtain possession or complete construction) until after Owner shall have

given Tenant written notice that the Owner is able to deliver possession of

the demised premises in the condition required by this lease. If

permission is given to Tenant to enter into possession of the demised

premises....Tenant covenants and agrees that such possession and/or
occupancy shall be deemed to be under all the terms, covenants,
conditions and provisions of this lease, except the obligation to pay the

fixed annual rent set forth in page one of this lease. (Emphasis supplied).

There is no question Landlord has failed to deliver the Premises in the “conditions required in
this lease.”

41. Furthermore, the Landlord’s failure to deliver the Premises in a usable and
conforming condition serves as grounds for a partial or actual constructive eviction, further
relieving the Debtors of any obligations to base pay rent until the Landlord corrects the egress
conflicts and performs its work. Additionally, the Debtors contend the Modification is also a

nullity in light of the Landlord’s utter bad faith, maleficence, and material breaches of the

modification.
MECHANIC’S LIENS

42. The Landlord has also mischaracterized the status and disposition of the
mechanic’s liens, which have been properly addressed by the Debtors pre-petition. Each time a
lien was filed, the Debtors responded appropriately to promptly address the matter, beginning
with PMMC Management Corp., which filed a lien on February 10, 2017 in the amount of
$190,768.87. The Debtors filed an Order to Show Cause on May 9, 2017, to remove this lien on
multiple grounds. Following several hearings, a Decision and Order was issued on July 14, 2017
by the Hon. Sherry Klein Heitler, directing PCCM to comply with the Lien Law to correct
discrepancies in its lien by July 28, 2017 or have its lien cancelled. Thereafter, a satisfaction of
the lien was obtained from PCCM on August 4, 2017.

43. A second lien was filed by Rand Engineering & Architecture, D.P.C. in
the amount of $29,012.00 on October 23, 2018. A satisfaction of that lien was likewise obtained
by the Debtors on December 12, 2018.

44. A third lien in the amount of $375,205.55 was filed by IDDC on July 31,
2018, and thereafter formally cancelled and discharged by Order of Judge James dated
September 11, 2018 without leave for refiling. Thus, these three liens were resolved prior to the
February 4, 2019 Order.

45.  IDDC improperly re-filed its mechanic’s lien again on March 18, 2019 in
violation of the September 11, 2018 order discharging the original lien. In fact, IDDC slowed
down its construction work shortly after it was paid $301,000 by the Debtor, and instead began
working on other areas of the building for the Landlord. Thereafter, IDDC allowed its building
permits to expire on May 24, 2018, triggering an automatic stop work order and causing building

violations. The Debtors believe these actions were taken at the direction of the Landlord.
46. Curiously, on March 19, 2-19, the very next day after IDDC re-filed its
own lien, IDDC’s subcontractors similarly filed duplicative and overlapping liens even though
the subcontractors had previously issued lien waivers to the Debtors. In light of the relationship
between IDDC, the subcontractors and the Landlord, the Debtors believe that the refiling of the
mechanic’s liens were a thinly-veiled litigation ploy done at the behest of the Landlord.

47. Indeed, only a few days later, on March 22, 2019, the Landlord moved to
terminate the TRO based on the refiled liens before the Debtors even had a chance to address

them on their own.

Dated: New York, NY ao
July 12, 2019 a

“Jolin Shams

   
